Order entered August 26, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01464-CR
                                      No. 05-18-01482-CR

                         MACKENZIE RENE CHESNEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                 Trial Court Cause Nos. 401-81645-2017 & 401-81646-2017

                                            ORDER
       Before the Court are appellant’s August 20, 2019 second motions for extension of time to

file her briefs. We GRANT the motions and ORDER appellant’s brief due on or before

September 20, 2019. Appellant is cautioned that the failure to file a brief by that date may result

in the appeals being abated for a hearing under rule 38.8. See TEX. R. APP. P. 38.8(b)(4).



                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE